   Case 1:16-cv-05643-ENV-SMG Document 61 Filed 05/22/19 Page 1 of 5 PageID #: 1439
                                                                                  FILED
                                                                               INCLERKS OFFICE
                                                                           WS|)iSTRlCT COURT E D N'

       UNITED STATES DISTRICT COURT
                                                                                MAY ^,2013 ^
       EASTERN DISTRICT OF NEW YORK
                                                                            BROOKLYN OFFICE
       DERRICK CAMPBELL,on behalfofhimselfand
       all others similarly situated^

                                            Plaintiff,          MEMORANDUM & ORDER


                              -against-                          16-CV-5643(ENV)(SMG)

       EMPIRE MERCHANTS,LLC,

                                            Defendant.
                                                           X

       VITALIANO,D.J.

               Derrick Campbell commenced this action against Empire Merchants, LLC("Empire"),

       alleging unpaid overtime under the Fair Labor Standards Act("FLSA")and New York Labor

       Law("NYLL"),failure to pay wages and wage notice and recordkeeping violations under

       NYLL,and gender discrimination under New York City Human Rights Law("NYCHRL").

       Dkt. 1 ("CompL"). Defendant filed a motion for partial summary judgment on plaintiffs FLSA

       and NYLL claims, which the Court referred to Magistrate Judge Steven M. Gold for report and

       recommendation. Dkt. 40; Jan. 16, 2018 Order. Before the Court is Judge Gold's report and

       recommendation, recommending that the motion be granted in part and terminated as moot in

       part.' Dkt. 56(the "R&R"). For the reasons stated below, the R&R is adopted in full.

       Furthermore, the Court declines to exercise supplemental jurisdiction over plaintiffs remaining

       NYCHRL claim, which is dismissed without prejudice to renewal in state court.




       'Plaintiff asserted a claim for unpaid spread of hours pay under NYLL,Compl. 81-85, but
       voluntarily withdrew that claim during motion practice, R&R at 2 n,1. Accordingly, as
       recommended by Judge Gold,this branch ofthe motion is terminated as moot. See R&R at 16.


j%Ay
Case 1:16-cv-05643-ENV-SMG Document 61 Filed 05/22/19 Page 2 of 5 PageID #: 1440




                                             Background

        The Court presumes the parties' familiarity with the underlying facts and procedural

 history, which is recounted here only insofar as is helpful to an understanding of the R&R.

 Empire, a liquor distributor,"supplements its regular workforce on an as-need basis ...through

 a 'shape-up procedure,"' which allows a qualifying individual to "appear at Empire's premises

 on any day he or she hopes to work and sign his or her name on a sign-in sheet" to await

 selection for work. R&R at 2-3. Selection is not guaranteed. Mat 3. In this action, Campbell

 seeks compensation for shape-up time, arguing that it constitutes compensable work rather than

 non-compensable preliminary activity, as "he was unable as a practical matter to leave [Empire's

 premises] while waiting for an assignment, because doing so would risk not hearing his name

 called."^ R&R at 8.

        Swiftly cutting to the chase. Judge Gold concluded that shape-up time is not compensable

 under FLSA,relying on the Supreme Court's decision in Integrity Staffing Solutions, Inc. v.

 Busk, 135 S. Ct. 513(2014). In Integrity Staffing, the Supreme Court held that warehouse

 workers were not entitled to compensation for time spent undergoing thefl-prevention security

 screenings at the end of their shifts, because such screenings were not the principal activities the

 workers were employed to perform. 135 S. Ct. at 518. Similarly, Judge Gold reasoned here,

 "Empire did not employ workers to shape up, but to perform the assignments they received ...

 through the shape-up process." R&R at 10. "That plaintiff was required to be present in a




 ^ Campbell attempts to fit his principal grievance into multiple claims. Specifically, his claims
 for unpaid overtime under FLSA and NYLL and failure to pay wages under NYLL are all based
 on the shape-up time grievance.
Case 1:16-cv-05643-ENV-SMG Document 61 Filed 05/22/19 Page 3 of 5 PageID #: 1441




 particular place at a particular time to receive a work assignment is insufficient to qualify the

 time he spent there as integral and indispensable to his principal work activities," Judge Gold

 observed. Id. at 12. Campbell, he properly concluded, was not entitled to compensation for

 shape-up time under either FLSA or NYLL. Id. at 13-14.

        In addition. Judge Gold correctly called attention to the fact that"[NYLL]§ 191 does not

 provide a cause of action for wages altogether withheld, as opposed to wages not timely paid."

 Id. at 14. As to the NYLL wage notice and recordkeeping claim. Judge Gold found that plaintiff

 had "received an earnings statement after working for one week that contained defendant's

 address and telephone number," thus satisfying defendant's statutory obligation to provide such

 information to plaintiff within 10 days of his first day of employment. Id. at 15. Judge Gold,

 accordingly, recommended that summary judgment be granted to Empire as to the foregoing

 FLSA and NYLL claims and terminated as moot as to the withdrawn spread of hours claim.

         Following the entry ofthe R&R on the docket. Empire filed a document labeled

 "objection," which the Court's review determines is an objection in form only. Conflisingly and
 unnecessarily. Empire purports to "object" to the R&R "to the extent it omits reliance upon

 important undisputed facts and legal authorities compelling" the very outcome recommended in
 the R&R—i.e.,"dismissal ofPlaintiffs claims for overtime pay and unpaid wages under the

 FLSA and NYLL." Dkt. 58 at 3;          also id. at 5(complaining that R&R recognizes but "does

 not rely upon" certain undisputed facts and "does not mention other fundamental undisputed
 facts" in recommending outcome in Empire's favor). Empire concedes that it made the same

 arguments repeated in this supposed objection, though "more completely," in its motion papers.

 Id. at 3. Plaintiff, on the other hand, did not file any objection to the R&R,affirmatively

 confirming his lack of objection to it in a telephone conference held before Judge Gold. See Dkt.
Case 1:16-cv-05643-ENV-SMG Document 61 Filed 05/22/19 Page 4 of 5 PageID #: 1442




 60. He also acknowledged that, upon adoption ofthe R&R,"there will be no basis for

 jurisdiction over [his] NYCHRL claim." Id.

                                         Standard of Review


        In reviewing a magistrate judge's R&R,a district judge "may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

 § 636(b)(1). The districtjudge need only be satisfied "that there is no clear error on the face of

 the record" to accept the reviewed R&R,provided no timely objection has been made in writing.

 Urena v. New York, 160 F. Supp. 2d 606,609-10(S.D.N.Y. 2001)(quoting                  v. Smith,618

 F. Supp. 1186,1189(S.D.N.Y. 1985)); see also Thomas v. Arn,474 U.S. 140,150,106 S. Ct.

 466, 88 L. Ed. 2d 435 (1985). The districtjudge, moreover, is required to "determine de novo

 any part ofthe magistrate judge's disposition that has been properly objected to." Fed. R. Civ. P.

 72(b)(3); see also Arista Records, LLC v. Doe 3,604 F.3d 110,116(2d Cir. 2010). Objections

 that are general or conclusory, or that "merely recite the same arguments presented to the

 magistrate judge," do not constitute proper objections and are reviewed only for clear error.

 Sanders v. City ofNew York, No. 12-CV-l 13(PKC)(LB),2015 WL 1469506, at *1 (E.D.N.Y.

 Mar. 30,2015)(citation omitted). Clear error exists "where, upon a review ofthe entire record,

 [the districtjudge] is left with the definite and firm conviction that a mistake has been

 committed." Saveria JFK, Inc. v. Flughafen Wien, y4G, No. 15-CV-6195(RRM)(RLM),2017

 WL 1194656, at *2(E.D.N.Y. Mar. 30, 2017).

                                             Discussion


         As noted above. Empire's objection does not point to any erroneous factual finding or

 application oflaw, instead seeking to enlarge certain discussions set forth in the R&R while

 reaching the same ultimate outcome. The purpose of an objection, however, is to identify error.
Case 1:16-cv-05643-ENV-SMG Document 61 Filed 05/22/19 Page 5 of 5 PageID #: 1443




 not to line edit. Thus,the Court finds that no proper objection has been lodged by Empire. And,

 no objection of any kind has been made by plaintiff. In the absence of any proper written

 objection, the applicable standard of review ofthe R&R is that of clear error.

        Having carefully reviewed the R&R in accordance with that standard, the Court finds it

 to be correct, well-reasoned, and free of any clear error. The Court, therefore, adopts the R&R,

 in its entirety, as the opinion ofthe Court. Moreover,in light ofthe dismissal of Campbell's

 federal claim, the Court declines to exercise supplemental jurisdiction over his sole remaining

 claim, which is brought under NYCHRL. See 28 U.S.C. § 1367(c)(3).

                                              Conclusion


        In line with the foregoing, the R&R,granting in part and terminating as moot in part

 defend2int's motion for summary judgment on plaintiffs FLSA and NYLL claims, is adopted in

 its entirety as the opinion ofthe Court. Plaintiffs NYCHRL claim is dismissed without

 prejudice to refiling in a state court with appropriate jurisdiction.

        The Clerk of Court is directed to enter judgment accordingly and to close this case.

         So Ordered.

 Dated: Brooklyn, New York

         May 18, 2019




                                                          /s/ USDJ ERIC N. VITALIANO
                                                               ERICN. VITALIANO

                                                               United States District Judge
